DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing chamber upstream of the venturi must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14-16 recite a venturi located downstream of a mixing chamber.  As the location of the mixing chamber has not been depicted in the drawings, the limitations create uncertainty as to the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubbs (US 4,478,765).
In re. claim 1, Tubbs teaches an aquaculture system for farming aquatic organisms comprising: an enclosure (well casement (36)) for oxygenated water in which aquatic organisms are to be farmed (as the method of farming in the enclosure fails to further define the enclosure), wherein the enclosure comprises an inlet (top opening in figure 1) for feeding oxygenated water into 
In re. claim 2, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a water source (32) in fluid communication with the water inlet (col. 5, ln. 60-68).  

In re. claim 4, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises an oxygen source in fluid communication with the oxygen inlet (i.e. atmosphere) (col. 3, ln. 45).  
In re. claim 5, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the venturi, the water inlet (12), the oxygen inlet (14), and the outlet (22) are provided as separate components (fig. 1).  
In re. claim 6, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus is devoid of an ozone source (no ozone source disclosed).  
In re. claim 9, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a conduit (44) arranged to recycle the oxygenated water from the enclosure to the water inlet of the apparatus (col. 5, ln. 66-68).  
In re. claim 10, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to deliver a flow rate of oxygenated water of between 50 1/min and 1200 l/min from the outlet of the apparatus (up to 20 gal/min, or 91 l/min) (col. 6, ln. 32-40).  
In re. claim 11, Tubbs teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to operate at a fluid pressure of between 140 kPa and 340 kPa (40 psi, or 276 kPa) (col. 6, ln. 32-40).  
In re. claim 12, Tubbs teaches the aquaculture system as claimed in claim 1, comprising a pressure sensor arranged to measure the pressure of the water in the apparatus (depicted with pressure sensor gauge at top right portion of tank (32) in fig. 1).  

In re. claim 14, Tubbs teaches an apparatus (fig. 1) for supplying oxygenated water in an aquaculture system for farming aquatic organisms comprising: a water inlet (12) for supplying water into the apparatus (col. 3, ln. 43-45); an oxygen inlet (14) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture, the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (18) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles (24) and/or a tortuous path (26) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 4, ln. 16-21); a venturi in fluid (adapter to restriction pipe (22)) (fig. 2) communication with, and downstream of, the mixing chamber (fig. 1), wherein the venturi is arranged to dissolve the oxygen into the water passing through the venturi and such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnetic field disclosed), and wherein the apparatus is arranged  such that the water and oxygen mixture that is supplied to the venturi contains substantially no colloidal minerals (no colloidal material disclosed); and an outlet for the oxygenated water in fluid communication with, and downstream of the venturi, for supplying the oxygenated water for use in an aquaculture system (outlet of restriction pipe (22)); and wherein the apparatus is arranged to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l (an apparatus producing an oxygen concentration of 8 ppm (col. 2, ln. 51-55) arranged to produce the recited range “when the system is configured to operate in a batch feed mode of operation”) (applicant’s specification pg. 9, ln. 23-29).  

In re. claim 16, Tubbs teaches a method of operating an apparatus to provide oxygenated water to an aquaculture system for farming aquatic organisms, the apparatus comprising: a water inlet (12); an oxygen inlet (14), the oxygen inlet being in fluid communication with, and downstrean of, the water inlet (fig. 2); a mixing chamber (18) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles (24) and/or a tortuous path (26) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 4, ln. 16-21); a venturi (adapter to restriction pipe (22)) (fig. 2) in fluid communication with, and downstream of, the mixing chamber (fig. 2); and an outlet (22) for the oxygenated water in fluid communication with, and downstream of the venturi: the method comprising: supplying water to the water inlet of the apparatus; supplying oxygen to the oxygen inlet of the apparatus so to supply oxygen into the water within the apparatus to produce a water and oxygen mixture (col. 2, ln. 51-55), wherein the water and oxygen mixture contains substantially no colloidal minerals (no colloidal material disclosed); passing the water and oxygen mixture that contains substantially no colloidal minerals through the venturi so to dissolve the oxygen into the water to produce oxygenated water at the outlet of the apparatus (col. 2, ln. 51-55), wherein the apparatus is operated such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnetic field disclosed); and supplying the oxygenated water from the outlet of the apparatus to provide oxygenated water for farming aquatic organisms in an aquaculture system (fig. 1); wherein the apparatus is arranged to produce .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tubbs as applied to claim 1 above, and further in view of Audunson (US 2010/0147690).
In re. claim 8, Tubbs fails to disclose the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade.
Audunson teaches the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade (10-13 degrees Celsius).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tubbs to incorporate the teachings of Audunson to have the recited water temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Doing so provides water that can be more receptive to the receipt and retention of dissolved oxygen.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647